Citation Nr: 1705362	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  07-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with diabetic nephropathy, to include whether a separate compensable rating for nephropathy is warranted. 


REPRESENTATION

Veteran represented by:	Jeffrey T. McGuire, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1967 to December 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. During the course of the appeal, the claims file was transferred to the RO in Winston-Salem, North Carolina.

In September 2010, the Veteran testified at a Travel Board hearing at the RO in Pittsburgh, Pennsylvania before the undersigned. 

In December 2010, the Board remanded the case for additional evidentiary development, to include consideration of whether separate compensable ratings should be assigned for any complications of diabetes mellitus, type II. 

In March 2016, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, each assigned at 10 percent disabling. These determinations were not appealed. 

In August 2016, the case was again remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the August 2016 Board remand, the Board directed the agency of original jurisdiction (AOJ) to afford the Veteran a VA examination to assess the symptoms of his diabetes, specifically his nephropathy.  An August 2016 compensation and pension examination inquiry indicates that a mental disorders examination and a medical opinion were requested regarding the Veteran's claim of service connection for a psychiatric disorder.

The record contains a September 2, 2016 letter to the Veteran notifying him to appear at Southeast X-ray, Inc. on September 9, 2016 and a September 14, 2016 letter notifying the Veteran to appear at LabCorp on September 22, 2016.  While it is suggested that these appointments are for examination, the exact nature of the requested examination is not set out.  The record also contains a document showing that the Veteran was contacted twice on September 6, 2016 when voicemails were left for him and on September 14, 2016 when his number was noted to be discontinued.   

On the basis of these documents, it is unclear as to whether the Veteran was scheduled for a VA examination to assess the severity of his diabetes and its complications, specifically nephropathy, or that he understood that this was the purpose of any examination requested.  Therefore, a remand is necessary for the AOJ to make an additional effort to schedule the Veteran for a VA examination to assess the severity of his diabetes and the associated nephropathy.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another VA examination for his service-connected diabetes mellitus, type II, with diabetic nephropathy (emphasis should be on the nephropathy for this examination).  Information sent to the Veteran should include the stated purpose of the examination, i.e. to evaluate the issue on the title page. The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disabilities. A complete rationale for any opinions expressed must be provided.

2. The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected diabetes mellitus, type II, with diabetic nephropathy, (a) utilizing the appropriate DBQ; (b) completing the appropriate diagnostic testing, to include BUN and creatinine findings as indicated; and (c) providing an opinion clarifying the February 2016 findings of persistent proteinuria (albuminuria) and persistent edema (due to renal dysfunction) with the absence of such findings in VA treatment records associated with the claims file at any time since the date of claim in August 2005.  This finding should be reconciled with other, apparently negative findings, recorded in other VA documents on file.

3. The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




